Exhibit 10.57

 

April 21, 2020

 

 

Perceptron, Inc.

47827 Halyard Drive

Plymouth, Michigan 48170

Attention: President

 

Subject:  Consent to SBA PPP Loan (“Consent”)

 

 

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of December 4, 2017
between Perception, Inc., a Michigan corporation (“Borrower”) and Chemical Bank,
a division of TCF National Bank (“Bank”) (as amended from time to time, the
“Credit Agreement”).  Unless otherwise defined in this letter, all capitalized
terms used herein shall have the meanings given them in the Credit Agreement.

Borrower has requested that Bank consent to its obtaining a loan (“SBA PPP
Loan”) under the SBA’s Payment Protection Program established under the
Coronavirus Aid, Relief and Economic Security Act and the related rules and
regulations, as applicable, as amended from time to time (collectively, the
“Applicable Provisions”).

Notwithstanding anything to the contrary contained in the Credit Agreement and
the Loan Documents, including without limitation any restrictions on Borrower’s
incurrence of Debt, Borrower is permitted to incur Debt in the form of an SBA
PPP Loan.  In  addition, notwithstanding anything to the contrary contained in
the Credit Agreement and the Loan Documents: (a) a SBA PPP Loan (other than
interest thereon, to the extent not eligible for forgiveness) shall be
disregarded for purposes of calculating any of the financial covenants contained
in the Credit Agreement, provided, however, that, for purposes of such financial
covenant calculations, if any portion of the SBA PPP Loan is not forgiven, the
unforgiven portion of such SBA PPP Loan (i) will not be disregarded in such
calculations and (ii) will be deemed to have been incurred as of the date on
which Borrower receives the proceeds of the SBA PPP Loan, (b) the receipt by
Borrower of the proceeds of the SBA PPP Loan shall not trigger a mandatory
prepayment or constitute a prepayment event under the Credit Agreement and (c)
the SBA PPP Loan is unsecured.

In consideration of the issuance of this Consent, Borrower covenants and agrees
to (a) use all proceeds of the SBA PPP Loan exclusively for uses that are
eligible for forgiveness under the Applicable Provisions and not maintain any
such proceeds in a sweep or similar account, including, without limitation, any
account that would sweep the funds and apply them to the Indebtedness, (b) use
its commercially reasonable efforts to conduct its business in a manner that
maximizes the amount of the SBA PPP Loan that may be forgiven under the
Applicable Provisions, (c) maintain all records required to be submitted in
connection with the forgiveness of the SBA PPP Loan, (d) apply for forgiveness
of the SBA PPP Loan in accordance with the

Bodman_16694678_3

--------------------------------------------------------------------------------

 

Applicable Provisions promptly following the first date on which Borrower may
apply for such forgiveness by submitting its application and all related
supporting documentation required by the SBA or the lender providing the SBA PPP
Loan, (e) provide the Bank with a copy of such application and all such
supporting documentation, promptly following submission.  Borrower agrees that
the failure to comply with the covenants and agreements contained in this
Consent shall constitute an additional Event of Default under the Credit
Agreement.  

This Consent shall become effective (according to the terms hereof) on the date
that the Bank shall have received fully executed signature pages of this
Consent, in each case duly executed and delivered by Borrower.

Borrower hereby certifies to Bank as of the date hereof that (a) its execution
and delivery of this Consent Letter are within its powers, have been duly
authorized, are not in contravention of law or the terms of its organizational
documents, and except as have been previously obtained do not require the
consent or approval, material to the matters contemplated in this Consent
Letter, of any governmental body, agency or authority, and this Consent will
constitute valid and binding obligations on it enforceable in accordance with
its terms, except as enforcement thereof may be limited by applicable
bankruptcy, reorganization, insolvency, moratorium, ERISA or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity (whether enforcement is sought in a proceeding in equity or
at law), (b) the representations and warranties set forth in the Credit
Agreement are true and correct in all material respects on and as of the date
hereof (except to the extent such representations specifically relate to an
earlier date), provided that any representation or warranty that is qualified as
to “materiality” or “Material Adverse Effect” shall be true and correct in all
respects), and (c) on and as of the date hereof, upon giving effect to this
Consent, no Default or Event of Default shall have occurred and be continuing.

Except as expressly specifically set forth herein, this Consent not be deemed to
amend or alter in any respect the terms and conditions of the Credit Agreement
(including without limitation all conditions and requirements for Advances and
any financial covenants) or any of the other Loan Documents, or to constitute a
waiver or release by Bank of any right, remedy, Collateral, Default or Event of
Default under the Credit Agreement or any of the other Loan Documents.
Furthermore, this Consent shall not affect in any manner whatsoever any rights
or remedies of Bank with respect to any other non-compliance by Borrower or any
other Loan Party with the Credit Agreement or the other Loan Documents, whether
in the nature of a Default or Event of Default, and whether now in existence or
subsequently arising, and shall not apply to any other transaction.

This Consent may be executed in counterpart, in accordance with Section 11.1 of
the Credit Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

Bodman_16694678_3

--------------------------------------------------------------------------------

 

 

Very truly yours,

/s/ David W. Leslie

David W. Leslie

Vice President

CHEMICAL BANK, a division of TCF National Bank

 

 

Acknowledged and Agreed:

 

PERCEPTION, INC.

 

 

By: /s/ Jay W. Freeland

Jay Freeland

Its:  Chairman and Interim President and

       Chief Executive Officer

Date:  April 21, 2020

 

Bodman_16694678_3